 Fill in this information to identify the case:
 Debtor 1: Matthew Charles Solt
 Debtor 2: Sarah Ann Solt
             (Spouse, if filing)

 United States Bankruptcy Court for the Middle District of Pennsylvania
                                                          (State)
 Case number: 18-04388/RNO



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                                 12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s principal residence, you
must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you assert are recoverable against the debtor or against
the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of Creditor: Carrington Mortgage Services, LLC                                                Court Claim No. (if known): 28

Last four digits of any number
you use to identify the debtor's                   XXXXXX2210
account:

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?’

       No
       Yes. Date of last notice:

Part 1:          Itemize Postpetition Fees, Expenses and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in the case. If the court has previously approved an
amount, indicate that approval in parentheses after the date the amount was incurred.

         Description                                                         Dates incurred                                                  Amount

  1.       Late charges                                                                                                              (1)                   $0.00
  2.       Non-sufficient funds (NSF) fees                                                                                           (2)                   $0.00
  3.       Attorney fees                                                                                                             (3)                   $0.00
  4.       Filing fees and court costs                                                                                               (4)                   $0.00
  5.       Bankruptcy/Proof of claim fees                                         3/07/19 - Proof of Claim                           (5)                $325.00
  6.       Appraisal/Broker's price opinion fees                                                                                     (6)                   $0.00
  7.       Property inspection fees                                                                                                  (7)                   $0.00
  8.       Tax advances (non-escrow)                                                                                                 (8)                   $0.00
  9.       Insurance advances (non-escrow)                                                                                           (9)                   $0.00
  10.      Property preservation expenses. Specify:                                                                                  (10)                  $0.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. §1322(b)(5) and
Bankruptcy Rule 3002.1.




            Case
Official Form 410S25:18-bk-04388-RNO
                                  Notice ofDoc       Filed
                                           Postpetition      08/19/19
                                                        Mortgage            Entered
                                                                 Fee, Expenses,        08/19/19
                                                                                and Charges                                     20:48:16           Desc        Page 1
                                                                    Main Document          Page 1 of 2
Debtor 1     Matthew Charles Solt                                                               Case number: _18-04388/RNO_____________
             First Name             Middle Name               Last Name




Part 2:      Sign Here

The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.

Check the appropriate box

     I am the creditor.
     I am the creditor’s authorized agent.
I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.

             X     /s/ Kevin S. Frankel                                                 Date:     8/19/19
                   Signature




Print:             Kevin S. Frankel, Esquire                                            Title Attorney
                   First Name                Middle Name             Last Name


Company            Shapiro & DeNardo, LLC


Address            3600 Horizon Drive, Suite 150
                   Number           Street


                   King of Prussia, PA 19406
                   City                                      State     ZIP Code


Contact phone      (610) 278-6800                                                       Email pabk@logs.com




          Case
Official Form    5:18-bk-04388-RNO
              410S2              NoticeDoc      Filed
                                       of Postpetition   08/19/19
                                                       Mortgage         Entered
                                                                Fee, Expenses,      08/19/19
                                                                               and Charges                          20:48:16          Desc   Page 2
                                                           Main Document          Page 2 of 2
